                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              1/7/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
DARIA KHOROSHAVINA,                                            :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
                  -against-                                    :   19-CV-10481 (PAE) (JLC)
                                                               :
PEREZ HILTON MANAGEMENT, INC.                                  :
and MARIO ARMANDO                                              :
LAVANDEIRA, JR.,                                               :
                                                               :
                           Defendants.                         :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated November 14, 2019 (Dkt. No. 8), Judge
Engelmayer referred this case to me for general pre-trial supervision. On
November 26, 2019, Plaintiff filed affidavits of service indicating that Defendant
Mario Armando Lavandeira Jr. had been served on November 14, 2019 (Dkt. No. 9)
and Defendant Perez Hilton Management, Inc. had been served on November 20,
2019 (Dkt. No. 10). Defendants’ answers (or other responses) were thus due on
December 5, 2019, and December 11, 2019, respectively. As it is now January 7,
2020, Plaintiff is hereby directed to file a motion for default judgment pursuant to
Rule 55 of the Federal Rules of Civil Procedure made returnable before Judge
Engelmayer (or seek any other appropriate relief) by February 7, 2020. Failure to
file default papers (or seek other relief) by the court deadline set herein may result
in dismissal of this action for failure to prosecute.

        SO ORDERED.

Dated: January 7, 2020
       New York, New York
